        Case 1:20-cv-02340-EGS Document 71-3 Filed 10/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  STATE OF NEW YORK, et al.,

                          Plaintiffs,

                 v.                                      Case No. 20 Civ. 2340 (EGS)

  DONALD J. TRUMP, in his official
  capacity as President of the United                    DECLARATION OF MORENIKE
  States, et al.,                                        FAJANA

                          Defendants.


       Morenike Fajana, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby state

the following:

       I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiffs in this action. I submit this Declaration and index of exhibits pursuant to Rule 12(c) of

the Standing Order Governing Civil Cases before Judge Emmet G. Sullivan (ECF No. 9) in

support of Plaintiffs’ motion for summary judgment. Attached to this Declaration are true and

correct copies of the following numbered exhibits:

      62. Declaration of Jessica Clarke, Chief of the Civil Rights Bureau, New York State

          Office of the Attorney General (Oct. 29, 2020).

      63. Supplemental Declaration of Douglas A. Kellner, Commissioner and Co-Chair, New

          York State Board of Elections (Oct. 28, 2020).

      64. Defendants’ Notice of Data in Response to the Court’s October 27, 2020 Order

          (October 28, 2020) in Vote Forward v. DeJoy, No. 20-cv-2405 (EGS).

      65. Defendants’ Data on Late Trips and Extra Trips in Response to the Court’s October

          27, 2020 Order (October 29, 2020) in Vote Forward v. DeJoy, No. 20-cv-2405 (EGS).


                                                 1
           Case 1:20-cv-02340-EGS Document 71-3 Filed 10/29/20 Page 2 of 2




       66. Defendants’ Data on Service Performance in Response to the Court’s October 27,

            2020 Order (October 29, 2020) in Vote Forward v. DeJoy, No. 20-cv-2405 (EGS).

       67. Defendants’ Data on Ballot Delivery in Response to the Court’s October 27, 2020

            Order (October 29, 2020) in Vote Forward v. DeJoy, No. 20-cv-2405 (EGS).



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

correct.


Dated: October 29, 2020

                                              /s/ Morenike Fajana
                                              Morenike Fajana
                                              Office of the New York State Attorney General
                                              28 Liberty Street
                                              New York, NY 10005
                                              Phone: (212) 416-6134
                                              morenike.fajana@ag.ny.gov

                                              Attorney for the Plaintiffs




                                                 2
